Citation Nr: 0618611	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  98-14 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected gastrointestinal disability for the period 
from April 1, 1995, through November 25, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
March 1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision rendered by 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs.

In March 1999, the veteran testified at a hearing before a 
Member of the Board, sitting in Washington, D.C.  A 
transcript of this hearing is associated with the claims 
folders. 

In a July 2000 decision, the Board denied the veteran's 
claims for entitlement to an earlier effective date for a 100 
percent rating for the service-connected gastrointestinal 
disability.  The veteran, in turn, appealed this denial to 
the United States Court of Appeals for Veterans Claims 
(Court).

In May 2001, the Court issued an order vacating the Board's 
July 2000 decision and remanding the matter to the Board for 
action in compliance with a motion filed by the Secretary.  

As the Board Member who presided at the March 1999 Board 
hearing is no longer employed by the Board, the veteran was 
afforded another hearing in September 2003, before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A transcript of this hearing is also associated with the 
claims folders.

In April 2004 and June 2005, the Board remanded the case for 
additional development.  In the June 2005 remand, the Board 
recharacterized the issue as one of entitlement to a higher 
evaluation for the period from April 1, 1995, through 
November 25, 1996, rather than one of entitlement to an 
earlier effective date for the grant of a 100 percent 
evaluation for service-connected gastrointestinal disability.  


FINDING OF FACT

From April 1, 1995, through November 25, 1996, the veteran's 
gastrointestinal disability was manifested primarily by 
abdominal pain with frequent bowel movements; during this 
period, the veteran was not malnourished or anemic and his 
gastrointestinal disability was not productive of severe 
ulcerative colitis.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
gastrointestinal disability for the period from April 1, 
1995, through November 25, 1996, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 
7316, 7323 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  Through a letter dated in July 2005, 
the veteran was informed of the evidence necessary to 
establish a higher initial disability evaluation for his 
service-connected gastrointestinal disability during the 
period from April 1, 1995, through November 25, 1996, the 
evidence and information that he should submit, and the 
assistance that VA would provide to obtain evidence on his 
behalf.  Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and any authorization 
necessary for VA to obtain the evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for a 
higher initial disability evaluation for his service-
connected gastrointestinal disability, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision on the matter decided herein.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that a higher 
initial disability evaluation is not warranted.  
Consequently, an effective date for a higher disability 
rating will not be assigned, so the failure to provide notice 
with respect to this element of the claim was no more than 
harmless error.

The record reflects that VA assisted the veteran by obtaining 
service medical records.  In addition, the veteran has been 
afforded several examinations addressing the severity of his 
service-connected gastrointestinal disability.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.


Evidentiary Background

The veteran was hospitalized in November and December 1994 at 
the National Naval Medical Center, Bethesda in connection 
with medical board proceedings.  He had had a history of 
pulmonary infiltrates, restrictive lung disease, shortness of 
breath, and bloody diarrhea.  During the hospitalization, a 
flexible sigmoidoscopy and colonoscopy showed evidence of 
ulcerative colitis with no evidence of hepatosplenomegaly.  
He had no peritoneal signs.  Another study showed that he 
also had primary sclerosing cholangitis (a progressive, 
chronic fibrosing inflammation of the bile ducts of unknown 
cause, but associated with chronic ulcerative colitis).  In 
February 1995, the Navy Physical Evaluation Board found the 
veteran to be unfit for duty and placed him on the temporary 
disability retired list due to ulcerative colitis, primary 
sclerosing cholangitis and pulmonary infiltrates.

The veteran was hospitalized in a VA facility from May 21 to 
May 23, 1995.  It was noted that the veteran had been 
asymptomatic until approximately five days prior to admission 
when he began having diarrhea.  This was followed by bloody 
stools three days later.  He had a four-day history of 
abdominal cramping and a fever of 100.3 on May 20, but he 
denied any nausea or vomiting.  Physical examination revealed 
a soft and nontender abdomen.  Bowel sounds were appreciated 
and the veteran had no organomegaly.  The veteran's liver was 
noted to be within normal limits.  Abdominal X-rays were 
within normal limits with no free air noted.  He was 
discharged when stable and placed on Tagamet and Prednisone.  
During the course of the hospitalization, the veteran 
reported a decrease in his diarrhea and no blood in his 
stool.  The discharge diagnosis was ulcerative colitis, acute 
exacerbation.

The veteran was afforded a VA general medical examination in 
September 1995.  It was noted that in 1994 he had complained 
of bloody diarrhea and a diagnosis of ulcerative colitis had 
been made.  His current medication for that condition was 
Prednisone.  He had remained asymptomatic while on the 
medication but his symptoms returned when the medication was 
stopped on one occasion.  He had also been found to have 
primary sclerosing cholangitis by biopsy.  He had no history 
of hepatitis or other liver disease.  He was not given any 
treatment and had remained asymptomatic.  He had not had 
jaundice.  On examination the veteran was described as well 
developed, well nourished, tall and thin.  He was 6 feet 5 
inches tall and weighed 169 pounds.  The abdomen was soft and 
without organomegaly or tenderness to palpation.  The liver 
and spleen were not enlarged by palpation or percussion.  
Bowel sounds were within normal limits.  The diagnoses 
included ulcerative colitis of short duration.  The examiner 
stated that the veteran remained asymptomatic while on 
Prednisone.  He took no other medications.  A diagnosis of 
primary sclerosing cholangitis by biopsy was also made, but 
it was asymptomatic and he was not on any medication for it.

The veteran was reevaluated at the National Naval Medical 
Center in January 1997.  He reported that since November 1995 
he had experienced multiple flares of ulcerative pancolitis.  
He had experienced four flares of ulcerative colitis from 
December 1995 to December 1996.  Each flare was characterized 
by mild abdominal cramping, 6 to 8 loose diarrheal stools per 
day, intermittent fevers and mild fatigue.  Due to the 
frequent diarrhea the veteran's ability to complete his 
schoolwork and perform his duties on his job were inhibited.  
Each flare lasted about 3 to 4 weeks and required treatment 
with a Prednisone taper which was the only medicine he could 
safely take for the ulcerative colitis.  He had been offered 
an evaluation for possible colorectal surgery but at the 
current time he did not desire to have a colectomy.

He had not developed symptoms of cirrhosis secondary to his 
primary sclerosing cholangitis.  It was concluded that his 
cholangitis was directly secondary to his ulcerative colitis.  
The veteran had complained of mild to moderate fatigue on a 
continual basis over the course of the previous year.  
Laboratory studies indicated that the veteran had a 
significant iron deficiency anemia.  He had been started on 
iron sulfate to treat that condition.  The most likely cause 
of the iron deficiency anemia was continued blood loss 
through the diarrheal stools during frequent ulcerative 
colitis exacerbations.  The veteran remained mildly 
malnourished, although he attempted to eat a regular diet and 
continued to maintain a weight of 168 pounds.  The diagnoses 
were ulcerative pancolitis, primary sclerosing cholangitis 
secondary to the ulcerative pancolitis, iron deficiency 
anemia and mild malnutrition.

In a subsequent statement dated in March 1997, the veteran's 
gastroenterologist at the National Naval Medical Center noted 
that he had been treating the veteran for the past two years.  
The veteran continued to experience frequent flares of 
ulcerative colitis which caused him to miss extended periods 
from work and school.  In the past twelve months, the veteran 
experienced four moderate flares of his ulcerative collitis 
causing him to miss between two and four weeks of school or 
work with each flare.  

During a March 1999 Board hearing, the veteran related that 
when he got out of service in 1995 he was fatigued and in and 
out of the hospital.  He had a loss of appetite and diarrhea 
and could not maintain a steady weight.  He had worked for 
the Post Office for about eight months after service but had 
missed considerable time from work due to his disabilities 
and was no longer able to work.  He was attending college 
under a VA vocational rehabilitation program.  His doctors 
had told him he would have to leave school because of his 
conditions.  When he was released from the Navy in March 
1995, he had been placed on the temporary disability retired 
list and was found to be permanently disabled in early 1998.  
It was asserted that the record supported a 100 percent 
evaluation for the veteran's service-connected disability 
from the time of his discharge from service.  It was 
maintained that the November 1995 rating action had not taken 
into account the veteran's primary sclerosing cholangitis 
which the Navy had evaluated as 30 percent disabling.

At his September 2003 hearing before the Board, the veteran 
asserted that the compensation and pension examination that 
he underwent in 1995 was not as thorough as examinations 
conducted by military physicians.  He asserted that the 
proper tests were not performed.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. Part 4 (2005).  Disabilities of the digestive 
system are rated under Diagnostic Codes 7200 through 7354.  

During the period at issue, the veteran was assigned a 30 
percent evaluation under Diagnostic Code 7316, which provides 
that chronic cholangitis is to be rated under the criteria 
for rating chronic cholecystitis.  Chronic cholecystitis is 
evaluated under Diagnostic Code 7314, which provides that 
mild symptoms warrant a noncompensable disability evaluation.  
Moderate symptoms such as gall bladder dyspepsia, confirmed 
by X-ray technique, and with infrequent attacks (not over two 
or three a year) of gall bladder colic, with or without 
jaundice, warrant a 10 percent disability evaluation.  Severe 
symptoms with frequent attacks of gall bladder colic warrant 
a 30 percent disability evaluation.  

Moderate ulcerative colitis with infrequent exacerbations 
warrants a 10 percent disability evaluation.  A 30 percent 
evaluation is warranted for ulcerative colitis when there are 
moderately severe symptoms with frequent exacerbations.  A 60 
percent evaluation requires severe symptoms with numerous 
attacks each year, malnutrition, and only a fair state of 
health during remissions.  A 100 percent evaluation requires 
pronounced symptoms resulting in marked malnutrition, anemia, 
and general debility, with serious complications such as a 
liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114. 

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Analysis

As noted above, Diagnostic Code 7314 does not authorize an 
evaluation in excess of 30 percent.  The essential question 
before the Board is whether the combined impairment from the 
ulcerative colitis and cholangitis during the period from 
April 1995 to November 25,1996, was sufficient to warrant a 
higher rating under Diagnostic Code 7323.
 
The evidence pertinent to this period does not show that the 
veteran's service connected gastrointestinal disability was 
manifested by more than frequent episodes of moderately 
severe symptoms.  The level of overall disability did not 
approach the numerous episodes of severe symptoms, 
malnutrition, and only a fair state of health during 
remissions contemplated by a 60 percent evaluation under 
Diagnostic Code 7323.  

The veteran was noted to have four flare-ups of his service-
connected gastrointestinal disability from December 1995 to 
December 1996.  These flare-ups were accompanied by mild 
abdominal cramping and lose stools with intermittent fever 
and mild fatigue.  Despite his periodic flare-ups, it was not 
until he underwent an evaluation at the National Naval 
Medical Center in January 1997, that the medical evidence 
shows symptoms of cirrhosis secondary to his cholangitis, 
anemia, and mild malnutrition.  

While the veteran was hospitalized in May 1995 with complains 
of diarrhea and bloody stool, he had no nausea or vomiting.  
His liver was within normal limits and he had no 
organomegaly.  Similarly, X-rays were within normal limits 
and he was stable at discharge.  During examination in 
September 1995, he was noted to be asymptomatic while on 
medication and the only occasion in which his symptoms 
returned was when he stopped taking his medication.  He had 
not had jaundice.  There was no finding that the veteran was 
malnourished; rather, he was described by the examiner to be 
well developed and well nourished.  Again, the veteran was 
noted to be asymptomatic while on medication.  While primary 
sclerosing cholangitis was found, this condition was 
asymptomatic.  

The Board has specifically considered whether the rating 
should be elevated to the next level because of the presence 
of two disabilities, but has determined, for the reasons 
discussed above, that the overall level of disability does 
not justify such an elevation.  Accordingly, a higher initial 
evaluation under Diagnostic Code 7323 is not warranted.

The Board has considered whether there is any other 
appropriate schedular basis for granting this claim but has 
found none.

The Board has also considered whether the veteran's claim 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  As noted above, despite the veteran's 
complaints of frequent abdominal pain and cramping 
necessitating frequent bowel movements and urgency, the 
evidence show that only one hospitalization was required for 
this disability during the period at issue.  While the 
veteran's disability clearly affected his employment and 
schooling during flare-ups, he was able to obtain employment 
and attend school.  In sum, the manifestations of the 
disability are not unusual or exceptional and are in fact 
contemplated by the criteria contained in Diagnostic Codes 
7316 and 7323.  In essence, there is no indication in the 
record that the average industrial impairment resulting from 
the disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has determined that 
referral of the case for extra-schedular consideration is not 
in order.


							(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 30 percent for the veteran's 
service-connected gastrointestinal disability for the period 
from April 1, 1995, through November 25, 1996, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


